Chatman, C. J.
The bond is to be construed with reference to its real and proper object. The plaintiff had commenced an action against the defendant Webster F. Burnham and one Eli K. Burnham, and attached Webster F. Burnham’s property. She obtained a judgment against both on their default. Webster F. Burnham brought a writ of review, and at March term 1871 of the superior court obtained a reversal of the judgment against him. But her judgment against Eli K. Burnham stands unreversed. To dissolve the attachment of Webster F. Burnham’s property, he on September 16, 1867, gave the bond now in suit. Its condition is, that if he shall pay the plaintiff in said action the amount of any judgment which she may recover therein, within thirty days after final judgment, then the bond to be void. The obvious purport of this language is, that it refers to a judgment against himself. If there should be a judgment against Eli only, and not against himself, there would be nothing for him *376to pay; and it would require clear and unequivocal language to convince us that either party intended that this bond bound him in that event. Judgment for the defendants.